Citation Nr: 1132569	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS) with weight loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to December 1990; and from January 1991 to August 1991, which included service in the Southwest Asia Theater from January 1991 to July 1991.  The Veteran also had service in the National Guard until April 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.  In June 2010, this matter was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has a chronic multisymptom illness, characterized as IBS.

3.  While IBS was not shown during active duty, it is chronic, manifested by frequent episodes of bowel disturbance with abdominal distress, and presumed associated with her Persian Gulf War service.


CONCLUSION OF LAW

Service connection for IBS with weight loss is warranted.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317. 4.114 Diagnostic Code 7319 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor its impact in this matter.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
The Veteran contends that she experienced symptoms of IBS during service and for years following discharge from active duty into her National Guard service.  She has indicated to VA examiners that she self-medicates to help with her gastrointestinal (GI) discomfort.  

The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Veteran's service treatment records (STRs) show no treatment for or complaints of GI disability.  The first documented complaints of any GI discomfort were noted in a January 1994 VA treatment record.  The Veteran's complaints of GI discomfort appear sporadically in the VA treatment records from 1994 to present.  Such discomfort is characterized by constipation, diarrhea, and bloating.  IBS was first noted in an October 2008 VA record.

The first pertinent inquiry, then, is whether the medical evidence supports in-service incurrence of chronic IBS warranting entitlement to direct service connection for IBS under the provisions of 38 U.S.C.A. § 1110.  The Board concludes it does not.

Service connection may also be established, however, for a current disability on the basis of a presumption.  See, e.g., 38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

Indeed, the Veteran's main contention is that her IBS is due to undiagnosed illness incurred during her service in the Persian Gulf.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and IBS, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Here, the Veteran has the requisite service in Southwest Asia during the Persian Gulf War and the Board turns to an analysis of the claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.  Again, the evidence indicates that the Veteran has IBS.  The first competent medical evidence indicating a diagnosis of irritable bowel syndrome comes from an October 2008 VA outpatient treatment record.  In that VA record, the Veteran reported that it was better controlled, and she was advised to continue with over the counter medications.  The Board notes, however, that prior medical records, indicate the Veteran's complaints of abdominal discomfort, bloating, diarrhea, and intermittent constipation.  Additionally, on July 2010 VA examination, the examiner stated:

"The Veteran does appear to have IBS.  The Veteran has not been previously diagnosed with IBS.  However, she describes symptoms of alternating constipation and diarrhea which is consistent with a diagnosis of "constipation alternating with diarrhea (mixed or mIBS)" form of IBS as per Outline in Clinical Medicine."

In any case, the Veteran's medically unexplained chronic multisymptom illness, diagnosed as IBS, clearly manifested prior to December 31, 2011 as required under 38 C.F.R. § 3.317.

Thus, having found that the Veteran has IBS, the questions that remain to be resolved are whether IBS (1) is "chronic," (2) is manifested to a degree of 10 percent or more under the applicable rating criteria, and (3) whether there is affirmative evidence that it was caused by a supervening condition or event.

Here, the associated contemporaneous VA outpatient treatment records show a continuing diagnosis of IBS since October 2008.  They also include references to medications used to treat IBS, albeit over the counter.  As such, as the disability has existed for a period of six months or more, the Board concludes the condition is "chronic."  In addition, there is no affirmative evidence that IBS was caused by a supervening condition or event.  In fact on April 2005 VA intestines examination, (while the examiner did not render an IBS diagnosis) the examiner noted the Veteran's GI complaints, and determined that the etiology was unclear.

Turning to whether the disability is manifested to a degree of 10 percent or more under the applicable rating criteria, the Schedule for Rating Diseases of the Digestive System includes rating criteria for "irritable colon syndrome."  38 C.F.R. § 4.114, Diagnostic Code (Code) 7319.  Under the relevant rating criteria, a noncompensable (0 percent rating) is warranted for irritable colon syndrome that is mild, manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Code 7319.  This Code would appear to be most analogous to rating irritable bowel syndrome.

Here, a VA examiner in July 2010 characterized the Veteran's IBS as getting progressively worse (per the Veteran's report).  In so concluding, the examiner noted that the Veteran had a mixed form of IBS (i.e., constipation alternating with diarrhea).

The Board observes that the words "mild," or "moderate," are not defined in the Rating Schedule and the use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  Critically, in determining whether IBS approximates a 10 percent disability rating, the Board must also consider the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Here, the Board has had the opportunity to consider the Veteran's statements as to the effects of IBS on her daily life.  She reports diarrhea, irregular bowels, stomach pain, and flatulence, which are getting progressively worse.  

As noted, the appellant is certainly competent to describe her GI symptoms.  Layno, 6 Vet. App. at 469 (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses).  In addition, in considering the Veteran's testimony, the Board has observed her demeanor and finds her testimony credible as to her current symptoms experienced.  The Board is acutely aware that the contemporaneous VA outpatient treatment records contain only isolated references to treatment for GI discomfort.  Nevertheless, the Board accepts the Veteran's testimony as well as her statements.

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt."

Evidence is in "approximate balance" when the evidence in favor of and opposing the Veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The regulations provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Here, the evidence is in equipoise as to whether IBS is "mild" or "moderate."  Thus, the Board finds that benefit-of-the-doubt rule is for application.  After affording the Veteran the benefit-of-the-doubt, the Board finds that the IBS disability is moderate in nature and comparable to a 10 percent rating under the appropriate rating criteria.  Given such, the Board finds that all the elements for the claim for VA compensation benefits under 38 U.S.C.A. § 1117 for a chronic medically unexplained multisymptom illness manifested by IBS have been satisfied.  Accordingly, the claim is allowed.



ORDER

Service connection for IBS with weight loss is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


